Per Curiam.
There was no attempt made by the evidence to prove any of the specific charges in the bill; and the general charges are without any element of time, place or circumstance. In the case of Dunn v. Dunn, 11 Mich., 284, this general and vague method of accusation was held insufficient to authorize testimony to be introduced under it. The case of Wood v. Wood, 2 Paige R. 109 had sufficiently shown its impropriety, and no decree can be based upon such charges. All the testimony in this case that has any tendency to prove adultery, relates also to a period not covered by, but subsequent to any of the times referred to in the bill. The decree therefore is entirely without foundation, and must be reversed.
But justice to the defendant requires that the case should not be regarded as decided on any technical ground. The proofs introduced have produced no effect on our *224minds beyond a conviction that they are fabricated, and utterly unreliable. Enough appears to show that there has been gross and outrageous villany on the part of some one in concocting them, and we trust the papers may be submitted to the proper criminal authorities. There is nothing in them which ought to injure the reputation of the defendant. We, therefore, shall reverse the decree below and dismiss the bill, with an allowance of $400.